Campbell, J.,
delivered the opinion of the court.
The record contains a very meagre and imperfect presentation of the facts ; but; as understood by us, the land sold to the State for taxes was described as twenty acres of the east part *880of the south-west quarter, and the south-east quarter of a certain section of land; and this is a sufficient description. The twenty acres would be laid off by a straight line drawn from north to south so as to contain that quantity of land east of it, and within the south-west quarter of the section.
We regard the description in the list of lands sold to the State and in the deed of the auditor, as follows : —

“Division of section. Sec. T. JR. Acres.

E. p’t S. W. | 38 1 1 W. 20,” as equivalent to twenty acres of the east part of the subdivision. It is settled that abbreviations are admissible in describing land, and it is well known that they are very commonly used.
The levy of county taxes was made at the time prescribed by law. The correction, by reducing the rate made, at a subsequent meeting was not a putting on, but was a taking off of the taxes levied at the proper time, and no complaint can be made, of that.
There is no force in the objection that the tax-title of the State conveyed to Robinson, and by him to the wives of the defendants, and not to them, was not available to the defendants, because they did not connect themselves with it. The tax-title, being prima facie good, and not being successfully assailed, was efficient to show title out of .the plaintiffs, and to defeat a recovery by them. It does not appear that the defendants were in such situation as to preclude them from demanding that the plaintiffs should show title in themselves, and not merely that they had a better right than the defendants. They were to recover on their title, and were required to show a good one. If the title was in another, they were not entitled to, recover. They did not show that the sale of the land for taxes to the State was invalid.
It is not true that the defendant in ejectment who claims from a common source of title with the plaintiff may not in any case defeat the action by showing an outstanding title superior to the plaintiff’s. The primary rule in ejectment cases, that the plaintiff must recover on the strength of his *881own title, and not on the weakness of his adversaries’, or his want of title, is still in full force. As a general rule, the defendant may demand that the plaintiff shall show title good against the world; because, generally, he may hold possession until he who has the right of possession demands it, and one may not, ordinarily, eject another merely because he has a better right than he has.
There are certain exceptions to the rule stated. Among them is, that where both plaintiff and defendant claim from the same common source of title, he who has the better claim from that source may prevail in the action ; and an added doctrine is that, in such case, the defendant cannot defeat a recovery by the plaintiff having the better title, by showing a superior title outstanding in a third person, with which he has no connection ; but the superior title meant is one older than the common source, or the title under which both claim as the foundation of their title. The reason why the defendant may not protect himself by appealing to an outstanding title in a third person, with which he has no connection, is that he has acknowledged the title of the common source, and for that reason is precluded from questioning its validity at the time of his talcing under it. But this reason does not apply to a title in a third person which accrued after the date when defendant recognized the common source of title by taking title under it; and as to such subsequently accrued title, there is no hinderance to the defendant to avail himself of it. As to that there is no estoppel upon him.
A tenant is estopped to deny the title he acknowledged by accepting the lease, but he may show that that title has been divested from the landlord and vested in another since he accepted the lease, because the estoppel relates only to the time of the act which gives rise to it. The same principle applies to the defendant who derives title from a common source with that of the plaintiff in ejectment, and the same rule exists.
Judgment affirmed.